DETAILED ACTION
The present application 16/531,803, filed on 08/05/2019, is being examined under the first inventor to file provisions of the AIA .  
Drawings
2	The drawings received on 08/05/2019 are accepted by the Examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to the abstract idea of generating a data storage server distribution pattern, as explained in detail below. The claim does not include elements that are sufficient to amount to significantly more than the judicial exception because the elements are mental processes and mathematical concepts which do not add meaningful limits to practicing the abstract idea.

Claim 1 recites a method [a process claim] comprising:
determining a set of servers, and raw data to be stored [e.g. Mental: data observation/ evaluation] ; 

generating a data storage distribution pattern based on maximizing system reliability relative to maximizing system entropy (e.g. Mental: observation/evaluation using mathematical relationships, calculations, formulas);
the system reliability is determined at least partly by a minimum reliability yielded from permuting error vectors over various partitions of the distributable data across the set of servers (e.g. Mental: observation/evaluation/judgement)
the system entropy is determined at least partly by a cumulated information entropy of each server of the set of servers using a probability mass function based on a ratio of bits stored on a given server relative to a total number of bits in the distributable data (e.g.  Mental: evaluation/ judgment after mathematical formulas/calculations); and 
distributing data across at two servers according to the data storage server distribution pattern (e.g. Mental: judgment and opinion after mathematical formulas/calculations evaluation). 
These steps describe for generating a data storage server distribution pattern are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in two of the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical relationships, formulas or equations and mathematical calculations.
Besides the abstract idea, the claim recites the additional element “processor” which configured to store raw data and distribute distributable data to servers.   Although this addition element indicates that a storage technique or a distribute plan to be performed. This additional element is recited at such a high level of generality and fails to meaningfully limit the claim because it does not require any application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception or merely uses a 
Claims 2-7 further encrypt the stored raw data using the error-correcting code and maximize combined system reliability and entropy using mathematical calculations also directed to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in two of the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical formulas or equations and mathematical calculations. There are no additional elements in claims 2-7 would integrate the recited judicial exception into a practical application. Claims 2-7 are not eligible subject matter under 35 U.S.C 101.
Claim 8 is similar to claim 1 which is directed to the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical formulas or equations and mathematical calculations. Claim 8 recites additional element “processor” which configured to retrieve raw data and distribute distributable data to servers.   Although this addition element indicates that a storage technique or a distribute plan to be performed. This additional element is recited at such a high level of generality and fails to meaningfully limit the claim because it does not require any application of the recited observation and calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception or merely uses a computer processor as a 

Claim 10 recites a system [an apparatus claim] comprising:
determining a set of servers, and raw data to be stored [e.g. Mental: data observation/ evaluation] ; 
transforming the raw data to an error-correcting code scheme to produce distributable data [e.g. Mental: data evaluation using pen and paper to correct raw data with an error-correcting code];
determining a server relatability of each server in the set of severs (e.g. Mental: data observation and evaluation)
generating a data storage distribution pattern based on maximizing system reliability relative to maximizing system entropy (e.g. Mental: observation/evaluation using mathematical relationships, calculations, formulas);
the system reliability is determined at least partly by a minimum reliability yielded from permuting error vectors over various partitions of the distributable data across the set of servers (e.g. Mental: observation/evaluation/judgement)
the system entropy is determined at least partly by a cumulated information entropy of each server of the set of servers using a probability mass function based on a ratio of bits stored on a given server relative to a total number of bits in the distributable data (e.g.  Mental: evaluation/ judgment after mathematical formulas/calculations); and 
distributing data across at two servers according to the data storage server distribution pattern (e.g. Mental: judgment and opinion after mathematical formulas/calculations evaluation). 
These steps describe for generating a data storage server distribution pattern are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in two of the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical relationships, formulas or equations and mathematical calculations.
Besides the abstract idea, the claim recites the additional element “processor” which configured to store raw data and distribute distributable data to servers.   Although this addition element indicates that a storage technique or a distribute plan to be performed. This additional element is recited at such a high level of generality and fails to meaningfully limit the claim because it does not require any application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception or merely uses a computer processor as a tool to perform an abstract idea.  Accordingly, the additional element does not integrate the recited judicial exception into a practical application. Claim 10 does not recite additional limitations appear to be improvements to the functioning of a computer or to any other technology or technical field. The elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Claim 10 is not eligible subject matter under 35 U.S.C 101.
Claims 11-13 further encrypt the stored raw data using the error-correcting code and maximize combined system reliability and entropy using mathematical calculations also directed Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical formulas or equations and mathematical calculations. There are no additional elements in claims 11-13 would integrate the recited judicial exception into a practical application. Claims 11-13 are not eligible subject matter under 35 U.S.C 101.
Claim 14 is similar to claim 10 which is directed to the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical formulas or equations and mathematical calculations. Claim 14 recites additional element “processor” which configured to retrieve raw data and distribute distributable data to servers.   Although this addition element indicates that a storage technique or a distribute plan to be performed. This additional element is recited at such a high level of generality and fails to meaningfully limit the claim because it does not require any application of the recited observation and calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception or merely uses a computer processor as a tool to perform an abstract idea.  Accordingly, the additional element does not integrate the recited judicial exception into a practical application. Claim 14 does not recite additional limitations appear to be improvements to the functioning of a computer or to any other technology or technical field. The elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.


Claim 16 recites a computer program product [e.g. an article of manufacture] comprising:
determining a set of servers, and raw data to be stored [e.g. Mental: data observation/ evaluation] ; 
transforming the raw data to an error-correcting code scheme to produce distributable data [e.g. Mental: data evaluation using pen and paper to correct raw data with an error-correcting code];
determining a server relatability of each server in the set of severs (e.g. Mental: data observation and evaluation)
generating a data storage distribution pattern based on maximizing system reliability relative to maximizing system entropy (e.g. Mental: observation/evaluation using mathematical relationships, calculations, formulas);
the system reliability is determined at least partly by a minimum reliability yielded from permuting error vectors over various partitions of the distributable data across the set of servers (e.g. Mental: observation/evaluation/judgement)
the system entropy is determined at least partly by a cumulated information entropy of each server of the set of servers using a probability mass function based on a ratio of bits stored on a given server relative to a total number of bits in the distributable data (e.g.  Mental: evaluation/ judgment after mathematical formulas/calculations); and 
distributing data across at two servers according to the data storage server distribution pattern (e.g. Mental: judgment and opinion after mathematical formulas/calculations evaluation). 
These steps describe for generating a data storage server distribution pattern are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in two of the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical relationships, formulas or equations and mathematical calculations.

Claims 17 and 18 further maximize combined system reliability and entropy using mathematical calculations also directed to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in two of the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical formulas or equations and mathematical calculations. There are no additional elements in claims 17 and 18 would integrate the recited judicial exception into a practical application. Claims 17 and 18 are not eligible subject matter under 35 U.S.C 101.
Claim 19 is similar to claim 16 which is directed to the abstract idea groups Mental Processes: Concepts performed in the human mind, e.g., observation, evaluation, judgement and opinion and Mathematical Concepts: mathematical formulas or equations and mathematical 
Allowable Subject Matter
4.	The closest Prior art do not fully teach, suggest or disclose the combination of features recited in the independent claims 1, 10 and 16.  
The Prior art: Dubnicki et al. (US 2010/0064166 A1) discloses a computer-implemented method for generating a data storage server distribution pattern (See para. [0066], the system generates a multi-dimensional function or plan to distribute data over physical machines or storage nodes.), the method comprising: determining, with at least one processor, a set of servers (See para. [0116] , a network pf physical storage nodes 218a-218f); determining, with at least one processor, raw data to be stored (See para. [0100] and Figure 8, the system stores an incoming stream of data blocks); transforming, with at least one processor, the raw data according to an error-correcting code scheme to produce distributable data (See para. [0073], para.[0101] and para. [0102], converting the data blocks into compressed and erasure codes, the resulting erasure code fragments of the data blocks are distributed to different data containers, different storage nodes); generates, with at least one processor, the data storage server distribution pattern based on maximizing a system reliability relative to maximizing a system entropy (See para. [0066], generates a multi-dimension function/pattern prioritizing failure resiliency, performance and storage utilization are maximized, the quality of a given distribution is measured by system entropy); and distributing, with at least one processor, the distributable data to be stored across at least two servers of the set of servers according to the data storage server distribution pattern (See para. [0066] and para. [0105] and Figure 8, the system splits and distributes a portion of data to another server node to enhance system robustness against node failures, the system continuously attempt to balance distribution over storage nodes to reach a state where failure resiliency, performance and storage utilization are maximized, the given distribution is measured by a multi-dimensional function/pattern prioritizes /maximizes failure resiliency, performance and storage utilization).
Dubnicki et al. does not explicitly disclose the system reliability and the system entropy are determined including mathematical calculations such as a cumulated information entropy of each server using a probability mass function based on a ratio of bits stored on a given server relative to a total number of bits in the distributable data and as well as other features recited in the claims 1, 10 and 16. 
The Prior art: Orsini et al. (US 2012/0166818 A1) discloses a computer-implemented method for generating a data storage server distribution pattern (See para. [0121], a data splitting process splits data and distributes data through two data storage facilities, the data are spitted or distributed according to a fixed, a predetermined data unit size, a pattern or etc), the method comprising: determining, with at least one processor (See para. [0103] and Figure 5, processor), a set of servers (See Figure 1 and para. [0071], one or more secure servers for accessing and storing sensitive information); determining, with at least one processor, raw data to be stored (See para. [0114], para. [0115] and Figure 7, in response to request for data from the transaction engine, the system determines sensitive data to be stored in a depository system comprises multiple data storages); transforming, with at least one processor, the raw data according to an error-correcting code scheme to produce distributable data (See para. [0118], para. [0119], para.[0391], the system splits any type of form of sensitive data , reorganizes and deciphers the sensitive data, for example the system generates a substantially random number, value or string or set of bits  and places portions of sensitive data in each of the four data storage facilities D1 through D4 includes sufficient encrypted data to recreate the original sensitive data, note in para. [0284], the system’s secure data parser includes an error-checking component to assure integrity of the data within a portion); and distributing, with at least one processor, the distributable data to be stored across at least two servers of the set of servers according to the data storage server distribution pattern (See para. [0121], a data splitting process splits data and distributes data through two data storage facilities, the data are spitted or distributed according to a fixed, a predetermined data unit size, a pattern or etc.).
Orsini et al. discloses generates data storage sever distribution pattern based on generation of statistically random numbers including using mathematical functions XOR 

The prior art Shrader et al (US Patent 9,448, 883 B1) discloses a computer-implemented method for generating a data storage server distribution pattern (See col 1, lines 1-30, the system distributes data over a plurality of storage channels or devices to maintain a collective error rate of each data within a preselected limit of range), the method comprising: determining, with at least one processor, a set of servers (See col 1, lines 1-60 and Figure 1, determining a list of storage devices with one or more processors); determining, with at least one processor, raw data to be stored (See col 3, lines 35-67, determining  data to be stored in storage channel/device); generates, with at least one processor, the data storage server distribution pattern based on maximizing a system reliability; and distributing, with at least one processor, the distributable data to be stored across at least two servers of the set of servers according to the data storage server distribution pattern (See col 1, lines 1-30, the system distributes data over a plurality of storage channels or devices to maintain a collective error rate of each data within a preselected limit of range).
Shrader et al. does not explicitly disclose generates data storage server distribution pattern based on maximizing a system reliability relative to maximizing a system entropy including the system reliability and the system entropy are determined 
The prior art: Musto et al. “Entropy-Based Reliability Analysis for Intelligent Machines” discloses a new metric for performance assessment of intelligent machines. Musto et al. discloses the reliability is determined based on allowable error limits using probability density functions which describe the states of systems (See Section I, Introduction). However, the combination of the prior art listed above and Musto et al do not teach or suggest for recitations recited in 1, 10 and 16.  The recited features in claims 1, 10 and 16 are novel and non-obvious over closest prior art. The dependent claims 2-9, 11-15 and 17-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
                                  		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153